Citation Nr: 1643567	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  15-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R.  § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In this case, service connection is currently in effect for degenerative joint disease of the left shoulder, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; residuals of cold injury of the right lower extremity, rated as 20 percent disabling; residuals of cold injury of the left lower extremity, rated as 20 percent disabling; residuals of cold injury of the right ear, rated as 10 percent disabling; residuals of cold injury of the left ear, rated as 10 percent disabling; and residuals of cold injury of the nose, rated as 10 percent disabling.  

The service-connected residuals of cold injury of the bilateral lower extremities, bilateral ears, and nose resulted from a common etiology (i.e., cold injury), which results in a single disability rating of 50 percent.  Thus, the 40 percent for at least one disability requirement is met.  See 38 C.F.R. §§ 4.16(a), 4.25.  The Veteran's combined schedular rating is 70 percent disabling.  Thus, the pertinent schedular criteria based on rating percentages have been met.  38 C.F.R. § 4.16(a).  

Further, based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities.

An April 2014 VA Form 21-8940 reflects that the Veteran completed high school education and worked as a bakery driver from 1971 to 1981.  He indicated that he left the job in 1981 because of his service-connected hearing loss, tinnitus and residuals of cold injury.  A March 2015 VA Form 21-4192 from the Veteran's former employer, a baking/bread company, indicates that the Veteran worked as a transport driver from December 1971 to December 1981 but retired in December 1981.

Initially, the Board finds that given the severity of the Veteran's hearing loss and tinnitus, his ability to work as a truck driver is greatly limited.  To that effect, a November 2015 statement, the Veteran reported that his hearing loss and impaired speech discrimination prevented him from working around vehicles.  To that effect, a February 2014 VA audiology examination report shows that the Veteran's speech discrimination scores were 60 percent in the right ear and 82 percent in the left ear.  

The Board also observes that the examiner stated that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  However, no explanation was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also did not address the functional aspect of the Veteran's hearing loss and tinnitus.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board finds that the Veteran's occupational experience and vocational skills are very limited.  He worked as a driver for 10 years in the 1980s and the record does not show that he had any other education or training or vocational skills.  In a March 2016 statement, the Veteran indicated that he had no relevant past work and no transferable skills.

A January 2016 letter from the Veteran's private physician notes that the Veteran has been unable to work due to many advanced, chronic medical conditions and lists various diagnoses, including nonservice-connected and service-connected disability such as joint pain, DJD of the shoulder and injury of the back, face and neck of military injuries.  Concerning this, a December 2013 VA examination report showed that the Veteran experiences arthralgia (joint pain), numbness, and cold sensitivity in the hands, feet, ears and nose.  X-rays of the hands and feet showed osteoarthritis.  The examiner stated that the Veteran's cold injury residuals did not impact his ability to work  However, the Veteran reported in November 2015 and October 2016 statements that he has limitation of motion due to pain in the joints, which prevents him from performing basic work related activities at sedentary level.  Specifically, he avers that he cannot not stand, walk, stoop, bend, squat, or pull for any significant length of time due to his service-connected disabilities.  In the November 2015 statement, he further reported that his left shoulder disability causes most pain and prevents him from lifting.  He has motion which is greatly restricted and he does not have much strength in the shoulder.  He finally suggests that his cold injury disabilities preclude him from any jobs working in cold temperature.

Based on the foregoing, the Board finds that he is very limited in jobs that require him to engage in any physical activities or work outdoors.  The Board finds that the Veteran's statements are competent and credible evidence regarding the combined effect of his service-connected disabilities on his occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant).

The Board therefore concludes that the combined effect of all the Veteran's service-connected disabilities, specifically his hearing disabilities, left shoulder disability and cold injuries of the lower extremities caused truly severe impairment in his occupational functioning.

Accordingly, while there is no single opinion addressing the combined effect of all the Veteran's service-connected disabilities, in determining whether those disabilities preclude gainful employment, considering the lay statements and medical evidence regarding the severe functional impairments exhibited by each of his service-connected disabilities, as well as his educational and employment history, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that VA is not required to obtain a single medical opinion considering the combined impact or effects of all the Veteran's service-connected disabilities).  Accordingly, a TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


